Citation Nr: 1209417	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-03-756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as a left knee meniscal tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from December 2003 to July 2006 and also evidently served in the United States Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto.  In April 2011, the Board remanded the claim for further development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative joint disease and residuals of a meniscal tear, left knee, had their onset during active military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, degenerative joint disease and residuals of a meniscal tear, left knee, were incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal as to the claim for a left knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  Information concerning effective dates and ratings will be provided by the RO.  If appellant then disagrees with any of those actions, he may appeal those decisions.

II. Factual Background and Legal Analysis

The Veteran seeks service connection for a left knee disorder that he says was incurred during active service.  As a result of trauma to his left knee, he maintains that he underwent surgery shortly after his discharge from service.  Thus, the Veteran claims service connection is warranted for current left knee disability.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Where the veteran served continuously for ninety (90) or more days during a period of war, and if degenerative joint disease became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the instant case, after a full review of the record, the Board finds that the evidence as to the question of whether current left knee disability was incurred in active service is in equipoise.  Resolving all reasonable doubt in favor of the Veteran, service connection for degenerative joint disease and residuals of a meniscal tear, left knee, is warranted.

In support of his claim, the Veteran offered the October 2007 signed statement from a service acquaintance, to the effect that he saw the Veteran thrown from a truck and hit his left knee on a rock when he landed, while in Kuwait in 2004.  

Service treatment records indicate that, in August 2003, when examined for the United States Army Reserve, the lower extremities and musculoskeletal system were normal, and he was found qualified for service.  In the Report of Medical History completed in August 2003, the Veteran checked "yes" to having knee trouble and the examiner noted a history of right knee trauma.  The Veteran entered active duty in December 2003.

There were no reports of left knee problems in the service treatment records.  On a Report of Medical History completed in May 2006, the Veteran denied having any knee trouble and a left knee disorder was not reported upon examination at that time.

The post service private medical evidence includes a November 2006 request for a magnetic resonance image (MRI) of the Veteran's left knee due to his complaints of left knee locking and clicking and tenderness to palpation in the lateral meniscal notch.  The November 2006 MRI report shows that he had a horizontal tear in the medial meniscus posterior horn and effusion.  A December 2006 operative report indicates that the Veteran had a left knee tear and internal knee derangement, for which he underwent a meniscectomy chrondroplasty, and major sinovectomy.  The operative findings at that time included a medial meniscal tear and severe degenerative joint disease.

In July 2011, a VA examiner reviewed the Veteran's medical records and performed a clinical evaluation.  Diagnoses included left knee meniscus tear and moderate thinning of the medial femorotibial articular with mild myxoid degeneration of the medial meniscus favoring early degenerative changes by MRI of the left knee.  The VA examiner opined that the Veteran's left knee meniscal tear did not as likely as not have its onset during active service.  According to the VA examiner, although a service acquaintance reported seeing the Veteran fall, the August 2003 medical history record includes the Veteran's complaints of having knee trouble.  The VA examiner concluded that the Veteran had a preexisting condition of the left knee before his activation into service.  According to the examiner, the Veteran had a preexisting condition of the left knee and was diagnosed with degenerative changes on the cartilage on November 27, 2007, more than one year after his discharge from service, making the alleged left knee condition acute and transitory and resolved in service.  

In a September 2011 signed statement, Nanette A. Ortiz, M.D., noted the Veteran's complaints of left knee pain and instability with recurrent episodes of "locking" with knee clicking, catching, swelling, stiffness, and limited movement.  She said that he hurt his left knee while on active service when he disembarked from a truck and fell, his left knee on top of a rock.  Since that accident, the Veteran had left knee problems, presenting with a meniscal tear and needed surgery.  According to Dr. Ortiz, the Veteran presented with a left knee problem that was more probable than not related to his incident in service.

The Veteran's Certificate of Release or Discharge from Active Duty Service (DD Form 214) reflects that he served in "a designated imminent danger pay area" with service in Kuwait from February 2004 to February 2005.  He was discharged from active service in July 2006.

The VA examiner refers to the Veteran's history of knee trauma, but does not acknowledge that the knee affected was the right knee, not the left and that physical examination at the time was negative for abnormality.  The examiner also mistakenly indicates that the first manifestation of degenerative joint disease was more than one year following active duty, while the operative report in December 2006 noted degenerative joint disease of the knee.  

In light of the foregoing, the Board finds that the evidence of record is consistent with the Veteran's contentions.  The Veteran's service records document that he served in an area of imminent danger in Kuwait.  He reported injuring his left knee in service and submitted a signed statement to that effect from a fellow soldier.  Resolving all doubt in the Veteran's favor, the degenerative joint disease and residuals of a meniscal tear, left knee, had their onset during active military service.  


ORDER

Service connection for degenerative joint disease and residuals of a meniscal tear, left knee, is granted.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


